DETAILED ACTION

Claim Objections
Applicant's amendment filed 03/23/2021 has been entered.  Currently claims 1-3 and 5-16 are pending and claim 4 is cancelled.


Claim Rejections - 35 USC § 102
Claims 1, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagoshi (JP 2014-138984), machine translation included as evidenced by JP 2014-208931.
With regard to claims 1, 9 and 10, Nagoshi discloses a coated printing paper of comparative example 3 having an outermost coating layer that comprises the starch urea phosphate MS 4600, which reads on applicants’ urea phosphate esterified starch, a styrene-butadiene latex, which reads on applicants’ binder, kaolin and calcium carbonate Table 1, [0057] and [0058].  The kaolin and calcium carbonate are present at a ratio of 50:50.  As evidenced by JP 2014-208931, MS 4600 is a urea phosphate esterified starch [0074].  There are 10 parts of the urea phosphate esterified starch to 100 parts of pigment.
With regard to claim 1 and 13, the limitations of the preamble of a “transfer paper” or that the transfer paper of claim 13 “is a transfer paper for printing a textile material” are intended use limitations that are not dispositive of patentability.  Given the .


Claim Rejections - 35 USC § 103
Claim 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 0415385) in view of Huang et al. (US 2010/0086709).
With regard to claims 1-3, Yoshida et al. disclose a method of making paper by sparying a starch urea phosphate slurry onto a paper web (col. 4, lines 36-55).  The starch urea phosphate can be applied at 2 g/m2 (col. 7, lines 1-4); however, they do not specifically teach that the paper substrate includes calcium carbonate
Huang et al. teach that sizing compositions that include modified starches can be applied to paper substrates that include fillers such as calcium carbonate [0013] and [0057].
Since Yoshida et al. and Huang et al. are both drawn to modified starches applies to paper substrates, it would have been obvious to one having ordinary skill in the art to have added the calcium carbonate filler of Huang et al. to the paper substrates of Yoshida et al.  The rationale to have done so would be to reduce the amount of pulp required to make the paper and to have whitened the paper to the correct extent.
With regard to claim 1 and 13, the limitations of the preamble of a “transfer paper” or that the transfer paper of claim 13 “is a transfer paper for printing a textile material” are intended use limitations that are not dispositive of patentability.  Given the .


Claims 1-3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2005/0022956) in view of Yoshida et al. (EP 0415385), and Huang et al. (US 2010/0086709).
With regard to claims 1-3, 5 and 15, Rodriguez et al. teach that paper for printing may be surface sized with a composition that includes a film-forming binder, such as a modified starch, and a cationic polymer [0011], [0022] and [0032].  The cationic polymer may be a dialkylamine-epichlorohydrin resin, which reads on applicants’ polycondensate of an aliphatic monoamine and an epihalohydrin compound [0022].  The base paper may also comprise a pulp and a filler [0044]-[0045]; however, they do not specifically teach that the modified starch is a urea phosphate esterified starch or that the filler includes calcium carbonate.
Yoshida et al. disclose a method of making paper to increase its web strength by sparying a starch urea phosphate slurry, which reads on applicants’ urea phosphate esterified starch, onto a wet paper web and then pressing to dewater the paper web (col. 4, lines 36-55).  This treatment is analogous to a surface sizing treatment, which would mean the starch urea phosphate is located in the paper.  The starch urea phosphate can be applied at 2 g/m2 (col. 7, lines 1-4).
	Since Rodriguez et al. and Yoshida et al. are both drawn to paper making, it would have been obvious to have substituted the modified starch of Rodriguez et al. 
Huang et al. teach that sizing compositions that include modified starches can be applied to paper substrates that include fillers, such as calcium carbonate [0013] and [0057].
Since Rodriguez et al., Yoshida et al. and Huang et al. are drawn to modified starches applies to paper substrates, it would have been obvious to one having ordinary skill in the art to have substituted the filler of Rodriguez et al. in view Yoshida et al. with the calcium carbonate filler of Huang et al.  The rationale to have done so would be to reduce the amount of pulp required to make the paper and to have whitened the paper to the correct extent.
With regard to claim 1 and 13, the limitations of the preamble of a “transfer paper” or that the transfer paper of claim 13 “is a transfer paper for printing a textile material” are intended use limitations that are not dispositive of patentability.  Given the fact that the paper of Rodriguez et al. in view Yoshida et al. has the same structure as claimed, it can intrinsically perform the intended use of being a transfer paper for printing a textile material.


Claims 1, 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dentani et al. (WO 2016/136122), wherein US 2018/0264864 is the US national stage application and will be used as a translation, in view of Yoshida et al. (EP 0415385).

Since Dentani et al. teach that a combination of kaolin and calcium carbonate may be used together, it would have been obvious to one having ordinary skill in the art to have made the mass ratio of kaolin to calcium carbonate be any amount, including from 9:1 to 6:4 as claimed.  Mixing a plurality of pigments is within the level of one having ordinary skill and would have been obvious absent evidence of unexpected results commensurate in scope with the claimed invention.
Yoshida et al. disclose a method of making paper to increase its web strength by sparying a starch urea phosphate slurry, which reads on applicants’ urea phosphate esterified starch, onto a wet paper web and then pressing to dewater the paper web (col. 4, lines 36-55).  This treatment is analogous to a surface sizing treatment, which would mean the starch urea phosphate is located in the paper.  The starch urea phosphate can be applied at 2 g/m2 (col. 7, lines 1-4).
	Since Dentani et al. and Yoshida et al. are both drawn to paper making, it would have been obvious to have substituted the esterified starch of Dentani et al. with the starch urea phosphate of Yoshida et al.  The rationale to have done so is that the starch urea phosphate of Yoshida et al. is known to strengthen the paper.


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dentani et al. (WO 2016/136122), wherein US 2018/0264864 is the US national stage application and will be used as a translation, in view of Yoshida et al. (EP 0415385), and further in view of Huang et al. (US 2010/0086709).
Dentani et al. in view of Yoshida et al. render obvious all of the limitations of claim 6 above; however, they do not specifically teach that the paper substrate includes a water soluble calcium salt, such as calcium chloride.
Huang et al. teach that sizing compositions that include modified starches can be applied to paper substrates that include water soluble calcium salts, such as calcium chloride [0011] and [0013].
Since Dentani et al. in view of Yoshida et al. and Huang et al. are drawn to modified starches applies to paper substrates, it would have been obvious to one having ordinary skill in the art to have added the calcium chloride salt of Huang et al. to the sizing compositions of Dentani et al. in view of Yoshida et al.  The rationale to have done so would be to have provided the calcium chloride salt as a colorant fixative for providing an enhanced image quality.

Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments, see Remarks, filed 03/23/2021, with respect to the claim objections, the 112 rejections and the 103 rejections based upon Nagoshi et al. have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.
Applicants argue for embodiment (i) against Yoshida et al. in view of Huang et al. and Rodriguez et al. in view of Yoshida et al. and Huang et al. that pulppapermill.com and Sen-I Gakkaishi teach away from including calcium carbonate.
The Examiner respectfully disagrees and notes that pulppapermill.com supports the Examiner’s position that calcium carbonate filler is commonly known to be included in papers as it is 83% of fillers placed into paper in North America and the “choice of filler material and the loading level are determined according to kind of pulp furnish, paper grade, process and paper machine configuration” (pg. 1).  This does not teach 
Applicants argue there are unexpected results for the combination of materials.
It is noted that applicants’ claims are not commensurate in scope with the evidence provided.  There are specific amounts of calcium carbonate, urea esterified starch and pulp slurry that are mixed together.  This is not present in applicants’ claims; furthermore, example 1-5 cannot be said to be unexpectedly better than example 1-7 since they are both considered good (A or B) level.

Applicants argue for embodiment (ii) (α) that Dentani et al. do not teach or suggest using calcium carbonate or kaolin in their sublimation transfer paper in the ratio claimed.
The Examiner respectfully disagrees and notes that Dentani et al. teach at [0153] that “two or more types of these fine particles can be selected as appropriate and used”, which clearly suggests using a combination of kaolin and calcium carbonate.  At this point, one of ordinary skill would then find it obvious to have varied the amounts of prima facie obvious absent evidence of unexpected results.
Applicants argue there is unexpected results in the evidence provided in the specification that would overcome the rejection based upon Dentani et al. in view of Yoshida et al.
The Examiner respectfully disagrees and notes that there is not sufficient evidence to establish that the ratio of 9:1 to 6:4 possesses unexpected results.  Specifically, there is not enough evidence to establish that the endpoint 6:4 is unexpected as there is no data just outside of the range to show the change to unexpected results.  The Examiner notes that there is no data from 6:4 kaolin to calcium carbonate to 0:1 kaolin to calcium carbonate, and therefore the 6:4 end point cannot said to have been established as possessing unexpected results.  

Applicants argue against embodiment (ii)(β) that Nagoshi et al. do not teach or suggest the kaolin to calcium carbonate ratio claimed.
The Examiner respectfully disagrees and notes that the comparative example 3 of Nagoshi et al. teach the ratio of 50:50 of kaolin to calcium carbonate.  It has been held that patents are relevant as prior art for all that they contain, and therefore the comparative example 3 in this document is valid as prior art under 102(a)(1) as it reads on the claimed invention.  However, the Examiner notes that he has withdrawn the 103(a) rejection based upon Nagoshi et al. as there would have been no rationale to have modified the comparative examples of Nagoshi et al.  The Examiner notes that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796